CORRECTED NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The IDS mailed 04 April 2013 on Page 11 of 12 contained a typographical error in position 29 in the Document Number of “2008-005858796” to the O’Brien et al. reference, dated 3/6/08. This has been corrected to “2008-0058796”, and the IDS has been fully considered, annotated, and signed. 

The sections below are identical to those in the Notice of Allowance mailed 14 October 2021. They have been repeated below for consistency and clarity purposes.

Response to Amendment	
This Office Action is responsive to the amendment filed on 18 June 2021. As directed by the amendment: Claims 1, 4, 12, and 21 have been amended, Claims 2, 3, 10, and 20 have been cancelled, and no claims have been added.  Claims 8, 11, 13, 15, 16, 18, and 19 were previously withdrawn due to a Restriction Requirement, but have been cancelled in the Examiner’s amendment below.  Thus, Claims 1, 4-7, 9, 12, 14, 17, and 21 are presently pending in this application.


EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Applicant’s Representative John Christopher on 05 October 2021.
The application has been amended as follows:
The CLAIMS have been amended as follows:
Claims 8, 11, 13, 15, 16, 18, and 19 are CANCELLED.
In Claim 14, Lines 1-2, replace “fluid conduit”  with  “fluid delivery conduit” 
Reasons for Allowance
Claims 1, 4-7, 9, 12, 14, 17, and 21 are allowed. 
The following is an Examiner’s statement of reasons for allowance: 
The Applicant’s amendments to Claims 1, 4, and 21 overcomes the previous 35 USC 112(b)/pre-AIA  second paragraph rejections of Claims 1, 4-7, 9 , and 21 as made in the previous Non-Final Rejection Office Action mailed 02 April 2021, therefore these rejections have been withdrawn. Furthermore, Claims 1, 12, and 21 have been amended to specify that “a second concave surface” is “separate and distinct from the first concave surface”. The Applicant argues (Pages 10-12 of Response) that none of the previously cited Qui, Dickhans, Davidson et al., or Ellman et al. references discloses the electrosurgical device as recited in independent Claim 1, specifically including, “a first concave surface extending proximally from the distal most edge along the major 
Claims 4-7, 9, 14, and 17 depend from and thus further limit Claims 1 or 12, and therefore are also allowed. Claim 14 was amended to correct a claim term for consistency throughout the claims. Claims 8, 11, 13, 15, 16, 18, and 19 were previously withdrawn due to a Restriction Requirement, but have been cancelled in the Examiner’s amendment above as authorized by the Applicant’s Representative John Christopher on 05 October 2021. Therefore, Claims 1, 4-7, 9, 12, 14, 17, and 21 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.B./
Examiner, Art Unit 3792       

/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792